Exhibit 10.32
[e1032logo1.jpg]

Date
To
June 24, 2013
Michael Hutchins
 
 
From
 
Donald H. Layton
 
 
 
Subject
Your Compensation as Senior Vice President-Investments and Capital Markets





On behalf of the Compensation Committee (the “Committee”) of Freddie Mac’s Board
of Directors (the “Board”), this memorandum sets forth Freddie Mac’s agreement
to employ you as its Senior Vice President-Investments and Capital Markets
(“I&CM”), effective July 9, 2013, pursuant to the terms and conditions set forth
herein. The terms and conditions set forth herein have been approved by the
Committee and the Federal Housing Finance Agency (“FHFA”) and supersede any
previous communications you may have had with Freddie Mac, FHFA, or the United
States Department of Treasury (“Treasury”).


As Freddie Mac’s Senior Vice President-I&CM, you shall report to me, Freddie
Mac’s Chief Executive Officer, or my successor, and have the same status,
privileges, and responsibilities normally inherent in such capacity in
corporations of similar size and character. You shall also perform such
additional duties as the Board may from time to time reasonably assign to you.


Our Compliance Division has approved your continued participation in the
development and publication of a series of academic articles and a book. Beyond
this, your agree to not be engaged in any other business activity unless
permitted under our Outside Employment and Other Outside Activities Policy. This
restriction shall not prevent you from devoting a reasonable amount of time to
charitable or public interest activities or from making passive investments of
your assets in such form or manner as you desire, consistent with Freddie Mac’s
Personal Securities Investment policy.


I. Compensation


Your compensation is governed by the 2013 Executive Management Compensation
Program (“2013 EMCP”). To participate in the 2013 EMCP, you must agree to the
terms of the 2013 EMCP Program Document and a Recapture and Forfeiture
Agreement, both of which are enclosed. The 2013 EMCP Program Document outlines
the terms and conditions of our compensation program for senior executives,
while the Recapture and Forfeiture Agreement describes the circumstances under
which certain compensation is subject to forfeiture and repayment. In the event
that you do not agree to the terms of either or both documents, you will be paid
only Base Salary.


--------------------------------------------------------------------------------



Compensation Terms - Michael Hutchins - June 24, 2013
Page 2 of 4

Your target total direct compensation (“Target TDC”) will be $2,000,000, which
will be pro-rated in the first calendar year of employment based on your agreed
upon hire date. Your Target TDC will consist of two components - Base Salary and
Deferred Salary - which are
summarized below.


Base Salary - Base Salary is paid in cash. The annualized amount of your Base
Salary is $500,000.


Deferred Salary - Deferred Salary is earned on a semi-monthly basis. The amount
earned in each quarter is paid in cash on the last business day of the
corresponding quarter of the following calendar year. The annualized amount of
your Deferred Salary is $1,500,000 and is comprised of the following two
components:


•
At-Risk Deferred Salary - This portion of your Deferred Salary is equal to
thirty percent (30%) of your Target TDC, or $600,000, up to half of which may be
reduced based on the company’s performance against objectives established by
FHFA and up to half of which may be reduced based on performance against
objectives established by Freddie Mac and your individual performance.



•
Fixed Deferred Salary - This portion of your Deferred Salary is equal to your
Target TDC less your Base Salary and At-Risk Deferred Salary, and is equal to
$900,000.



II. Benefits


You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our current benefit plans consist of
the following:


•
Healthcare Coverage - We offer a competitive healthcare program that provides
medical, dental and vision coverage for you and your eligible dependents with
several options to choose from.



•
Income Protection - We provide short- and long-term disability income
protection, life insurance, accidental death and personal loss insurance, and
business travel accident insurance.



•
Vacation - As an officer, you will accrue 20 days of vacation annually. This
equates to 6.46 hours each semi-monthly pay period. You begin accruing vacation
starting with your first full pay period. Beginning in your second calendar year
of employment you have the option to purchase up to five (5) additional days of
vacation.



•
Thrift/401(k) Savings Plan - You will be able to contribute to our Thrift/401(k)
Savings Plan on a pre-tax and/or after-tax basis. Freddie Mac will begin
matching a portion of your contributions after one year of service at up to six
percent of pay. This plan also includes an annual company discretionary
contribution that is based on company performance.




--------------------------------------------------------------------------------



Compensation Terms - Michael Hutchins - June 24, 2013
Page 3 of 4

This contribution, which is in addition to the matching contribution, is
determined using a defined formula and is subject to a three-year vesting
schedule.


•
Supplemental Executive Retirement Plan (SERP) - The SERP is an unfunded
nonqualified plan for officers intended to make up for employer-provided
contributions under the Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.



Under separate cover, we are sending details of our employee benefit plans. As a
new employee, you may select the benefit plans that best meet your needs by
logging on to Fidelity’s NetBenefits website at http://netbenefits.fidelity.com.
Shortly after your start date, you will receive an email from the Freddie Mac
Benefits Center instructing you to log on to NetBenefits to make your elections.


Note that you will not receive any information at your home address. Your
enrollment window is open for 30 days following your hire date. During
orientation, our benefit plans and information about enrollment will be
explained in greater detail. Please visit our new employee website,
http://www.freddiemac.com/careers/newemployee/, for information about working at
Freddie Mac.




III. Restrictive Covenant and Confidentiality Agreement


The terms of your compensation provided in this letter are also contingent upon
your agreement to be bound by the terms of the enclosed Restrictive Covenant and
Confidentiality Agreement.


IV. FHFA’s Review and Approval Authority


The terms and conditions of your compensation have been reviewed and approved by
FHFA in consultation with Treasury, as required under the terms of the company’s
Preferred Stock Agreement. Notwithstanding such approval and any provision of
this letter, you acknowledge and understand that any compensation paid or to be
paid during or after your employment remains subject to any withholding, escrow
or prohibition consistent with FHFA’s authority pursuant to the Federal Home
Loan Corporation Act, as amended, or the Federal Housing Enterprises Financial
Safety and Soundness Act of 1992, as amended.




V. Reservations of Rights:


This letter is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is at-will and
both you and Freddie Mac retain the discretion to terminate the employment
relationship at any time for any lawful reason with or without notice.


This offer of employment is contingent upon Freddie Mac’s satisfaction in its
sole discretion with your references and the results of your background checks
and drug test.





--------------------------------------------------------------------------------



Compensation Terms - Michael Hutchins - June 24, 2013
Page 4 of 4

During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.


This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.


VI. Return of Signed Documents


Please confirm that the terms and conditions in this letter conform to your
understanding by returning to Scott Coolidge, Freddie Mac’s Senior Vice
President - Human Resources, a signed copy of this letter as well as signed
copies of the 2013 EMCP, the Recapture and Forfeiture Agreement and the
Restrictive Covenant and Confidentiality Agreement.








/s/ Donald H. Layton_____________
 
June 25, 2013
Donald H. Layton    
 
Date
Chief Executive Officer
 
 
 
 
 
I agree to the terms of this Agreement.
 
 
 
 
 
/s/ Michael Hutchins_____________
 
June 25, 2013
Michael Hutchins
 
        Date




